Citation Nr: 0320776	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-09 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969, and from August 1972 to July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

In January 2000, the RO received the veteran's claim for an 
increased rating for PTSD.  The veteran's representative 
requested that evidence to support the veteran's claim "be 
obtained from the VA Outpatient Clinic on East Temple."  As 
the RO acknowledged in a July 2001 statement of the case, the 
VA outpatient clinic did not respond to the RO's initial 
request for treatment records.  Replying to an October 2001 
letter form the RO, the veteran in November 2001 identified 
as pertinent to his claim records of treatment at the VA 
Hospital in West Los Angeles, California from 1989 to 1997, 
and records of treatment at the VA outpatient clinic on 
Temple Street in Los Angeles, California, from 1997 to the 
present.  From a review of the record, it appears that the RO 
had previously obtained the VA records of treatment at the VA 
hospital in West Los Angeles, California, through June 1997.  
Thus it is apparent that there are additional relevant VA 
treatment records, identified be the veteran, that have not 
been obtained.

The Board further notes that, in February 2002, the RO 
obtained records of treatment from the West Los Angeles VAMC 
for the period from January 25, 2001, through February 5, 
2002.  It is not clear why the RO did not request the records 
for the period from January 1999 to January 2001, which would 
be pertinent to the veteran's increased rating claim.  The 
case needs to be remanded to obtain this relevant evidence.  
See 38 C.F.R. § 19.9(a)(1); Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Also, since the veteran has identified earlier 
records as pertinent to his increased rating claim, and it is 
reasonable to think that records from the recent past might 
be illustrative of the veteran's ongoing level of disability, 
the Board further finds that obtaining the records for the 
period from July 1997 to December 1998 is also warranted.  
Id.  As noted above, the earlier identified records of 
treatment have been obtained.

Further, in September 2001, the veteran requested that an RO 
hearing scheduled that month be postponed and rescheduled due 
to a ruptured disc of his back.  There appears to have been 
no further correspondence regarding whether he still desires 
an RO hearing or whether it was rescheduled.  (The veteran 
did fail to appear without good cause shown for a September 
2002 personal hearing before the Board).

The RO should also ensure continuing compliance with the duty 
to notify and assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA), to include notifying the veteran of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should request the veteran to 
identify all VA and private records of 
treatment pertinent to his claim.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder.  
The records sought must include all 
records of psychiatric treatment at the 
VA Hospital in West Los Angeles, 
California, from July to December 1997, 
and at the VA outpatient clinic on Temple 
Street in Los Angeles, California, from 
1997 to the present.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.  In this context, the VAMC must 
either provide the reported treatment 
records, or it must provide for the 
record a statement indicating why it is 
"reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile."  

2.  The RO should seek clarification from 
the veteran as to whether he still 
desires a local hearing before a hearing 
officer at the Regional Office. 

3.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present. 

4.  After conducting any additional 
development deemed necessary, to include 
a more current psychiatric examination, 
the RO should readjudicate the issue of 
entitlement to a rating in excess of 30 
percent for PTSD with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in April 2002.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2002 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


